Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/5/2022.

Claim Objections
Claim 5 is objected to because of the following informalities:  the abbreviation “DLS” should be accompanied by the language “Dynamic Light Scattering”.  Appropriate correction is required.
Claims 1-11 are objected to because they include reference characters which are not enclosed within parentheses.  Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding Claims 3-4 and 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of examination, the limitations will be treated as optional.
Regarding Claim 9, the phrase "like" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the limitations will be treated as optional.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claims 4 and 7 recite a broad recitation, and a narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purpose of examination, the broadest recited range will meet the claim limitations.
Claim 1 recites the limitation "an emulsion stabilizer C" while Claim 9 recites the limitation “copolymer C”.  The antecedent basis for this limitation in the claim is unclear.  It is unclear if these two components, both characterized by reference character “C” are the same or different.  It is unclear if “copolymer” is being used to define a type of emulsion stabilizer.  For the purpose of examination, Claim 9 will be treated as reciting “the emulsion stabilizer (C) is a copolymer obtained from”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arfsten (US 2011/0262734).
	Regarding Claims 1 and 6-7, Arfsten teaches a process to provide a substrate having anti-soiling properties (reduction of staining, [0113]) comprising the steps: providing a substrate having a surface ([0099]); providing a coating composition comprising: an organic-inorganic core shell nanoparticles having a core comprising an emulsion stabilizer and a shell comprising inorganic oxide ([0079]-[0088]), and at least one water soluble solvent (propanol, [0117]), at least 5 wt. % water based on the total weight of the coating composition ([0089], [0117]), and a non-polymeric organic compound having a boiling point in the claimed range (methanol, [0089]) applying a layer of the composition to the surface to obtain a coated substrate ([0100]); and drying the applied layer to obtain a coated substrate ([0103]).
	Regarding Claim 4, Arfsten teaches 0 wt. % of aluminum oxide equivalents of aluminum containing compound ([0117]).
	Regarding Claim 5, Arfsten teaches the core-shell nanoparticles have particle size of 79 nm as measured using DLS ([0118]).

	Regarding Claim 11, Arfsten teaches Si ([0117]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Arfsten (US 2011/0262734).
	Regarding Claim 2, Arfsten does not explicitly teach the claimed ranges; however, Arfsten teaches the applied layer is exposed to a temperature of 700 degrees Celsius or less, for the duration of 10 hours or less ([0103]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the heat treatment of Arfsten to be at any temperature and time taught by the reference, including those within the claimed range, because Arfsten teaches they are all suitable conditions for use with the invention and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the layer of Arfsten at any of the taught conditions.
	Regarding Claim 3, Arfsten does not explicitly teach a binder in Example 1; however, Arfsten teaches the composition can include a binder ([0071]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Arfsten to include a binder, as suggested by the reference, because Arfsten teaches a binder being a suitable composition component and in order to keep the integrity of the coating intact ([0070]-[0071]).
	Regarding Claim 8, Arfsten does not explicitly teach an embodiment of a combination of a water soluble solvent, water, and an organic compound having the claimed solubility as claimed; however, Arfsten teaches combinations of water and organic solvents wherein suitable solvents include alcohols, .
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arfsten (US 2011/0262734) as applied to claims 2-3 and 8 above, and further in view of Arfsten 2 (US 2010/0015433).
	Regarding Claim 9,  Arfsten does not explicitly teach the claimed copolymer; however, Arfsten 2 teaches similar core-shell particles wherein the core polymer is a copolymer of one or more vinyl monomers ([0039]).  Arfsten 2 teaches cationic monomers, for example vinyl monomers bearing neutralized amine functional groups ([0042]), and non-ionic apolar monomers, for example styrene ([0039]). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the particles of Arfsten to include particles, as taught in Arfsten 2, because they are known organic-inorganic core shell particles for use in similar applications in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of Arfsten with particles as in Arfsten 2.
	Arfsten 2 is silent as to the specific ratio of cationic monomers to non-ionic apolar monomers; however, Arfsten 2 teaches the degree of polymerization is preferably controlled within specified limits such that favorable results are obtained ([0052]).  Arfsten 2 teaches one embodiment of a copolymer having a ratio of 23:68 ([0052]).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TABATHA L PENNY/Primary Examiner, Art Unit 1712